Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (Pub. No.: US 2017/0299139 A1) in view of Hammock (Pub No.: US 2018/0009372 A1).


Regarding claim 1, Masuda teaches a vehicle lamp apparatus (FIG. 1, vehicle lamp 1 and FIG. 6, 100, and paragraph [0052], “a vehicle lamp”) with a rotating light source (FIG. 10 and FIG. 6, the light source unit 110), the vehicle lamp apparatus comprising: a light emitting diode (LED) portion (FIG. 1, LED chip 12 and FIG. 6, the LED chip 112) having one or more LED elements (FIG. 1, 12a to 12d) configured to emit light toward an outside of the vehicle (paragraph [0039], “illuminate a road surface in a predetermined range ahead of the lamp” and paragraph [0052], “a vehicle lamp for road surface”); a controller (FIG. 1, CONTROLLER 30) connected to the one or more LED elements and configured to control a light generation amount of the one or more LED elements (paragraph [0038], “the respective LED chips 12 can be individually turned on and off, in response to a control signal from a controller 30”); a signal transmitter which is connected to the signal receiver, receives the signal from the signal receiver and transmits the received signal to the controller (paragraph [0042], “The controller 30 is configured to receive signals from a lamp switch and the like (not shown) and to transmit a variety of controls signals to the respective LED chips 12a to 12d, in response to the received signals”); and a driver coupled to the LED portion and configured to rotate the LED portion (paragraph [0054], “The light source unit 110 is supported to a rotation mechanism (not shown) and can be rotated so that a light emitting surface of the LED chip”).

Masuda further teaches the controller 30 is configured to receive signals from a lamp switch and the like (paragraph [0042]) but does not explicitly teaches a signal 
Hammok teaches a signal receiver (paragraph [0079], “receiver 44”) which is connected to one or more sensors (paragraph [0079], “sensor unit 10) mounted in a vehicle (FIG, 5, sensor 10 mounted in a vehicle) and receives a signal from the one or more sensors; wherein the controller is configured to control the light generation amount of the one or more LED elements in a response to the received signal (paragraph [0079], “receiver 44 comprises a processor with control logic that instructs the power supply to activate one or more light emitters, in this case an array of LEDs 45, when a signal is received from the transmitter 14a of the sensor unit 10”).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Masuda in view of Hammok to incorporate a sensor and receiver that a light that illuminates constantly or intermittently when the sensor unit is transmitting that signal to illuminate all receiver units (Hammok, paragraph [0074]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda and Hammok as applied to claim 1 above, and further in view of Wilkinson et al. (Pub. No.: US 2007/0263376 A1).

Regarding claim 2, Masuda as modified above further teaches the controller is disposed on a rear surface of the LED portion (FIG. 1, CONTROLLER 30); the LED portion is fixed (FIG. 6. 112) to a rotation shaft (FIG. 6, 111) which protrudes from the driver toward the outside of the vehicle; the signal transmitter is configured to transmit the signal to the controller through the rotation shaft; the signal includes an angle (FIG. 6, angle between L1 and L2), and paragraph with respect to a precedent vehicle and an outside image of the vehicle (paragraph [0055], “light L2 emitted from the LED chip 112 at the state where the light emitting surface of the LED chip 112 and the projection lens 120 face obliquely downwards passes through the projection lens 120 and is then illuminated on the road surface at a close position in front of the vehicle”); the signal transmitter is configured to transmit a lamp auto switch operation signal, a high beam operation signal (claim 1, a plurality of light distribution patterns can be formed on a road surface over a range from a position close to the lamp to a position distant from the lamp by the light emitted from the light source”); and the controller is configured to select an operation pattern among one or more stored operation patterns (paragraph [0042], “a storage unit and the like, as a hardware configuration, and is implemented by a computer program or the like, as a software configuration”) in a response to the received signal received from the signal transmitter (paragraph [0042], “controller 30 is configured to receive signals from a lamp switch and the like (not shown) and to transmit a variety of controls signals to the respective LED chips 12a to 12d, in response to the received signals.  Also, the controller 30 is configured to determine a lighting sequence of the LED chips 12 and to control the moving of the projection lens 20 in accordance with the determined lighting sequence”).

Wilkinson teaches t a number of revolutions of the driver in addition to the signal (paragraph [0020], “beacon 100 is activated, shaft 140 rotates at a predetermined rate”  and  “shaft rotation may be set to produce a flash rate of 60-240 flashes per minute.  The rotation speed may also be configurable by an operator.  In an exemplary embodiment, shaft 140 rotates at 90 or 120 revolutions per minute”).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Masuda and Hammok in view of Wilkinson to incorporate controlling the number of revolution of the LED portion because the rotation rate is set based upon an industrial classification of the beacon or to achieve compliance with governmental regulations (Wilkinson, paragraph [0020]).

Regarding claim 3, Masuda as modified above further teaches a lamp ON signal is applied, the controller is configured to control a rotation angle of the LED portion to become a reference state (Masuda, FIG. 5 and paragraph [0046], “the controller 30 first moves the projection lens 20 to a position corresponding to the uppermost LED chip 12a and turns on the LED chip 12a at that state, thereby drawing the linear light distribution pattern Pa on the road surface closest to the vehicle”).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda and Hammok as applied to claim 1 above, and further in view of Poirier et al. (Pub. No.: US 2020/0240597 A1).

Regarding claim 4, Masuda teaches limitation of claim 3 but does not disclose the controller is configured to determine a time or the number of revolutions, which is controlled to make the rotation angle of the LED portion being the reference state, and to control light generation of the one or more LED elements and an operation of the driver to implement the selected operation pattern by setting the determined time or the determined number of revolutions as one cycle.

	Poirier teaches the controller is configured to determine a time, which is controlled to make the rotation angle of the LED portion being the reference state (paragraph [0023], “the controller is configured to determine time durations during which the light vane is in a particular position during a sequence of rotations of the vane”, and to control light generation of the one or more LED elements and an operation of the driver to implement the selected operation pattern by setting the determined time (paragraph [0023], “the controller is configured to select a lighting mode based on the determined time durations and changes in rotation direction for the sequence of rotations has at least a first lighting position and a second lighting position”).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Masuda in view of Poirier to include .

Claim 6-7, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (Pub. No.: US 2017/0299139 A1) in view of Hammock (Pub No.: US 2018/0009372 A1) and further in view of Wilkinson et al. (Pub. No.: US 2007/0263376 A1).
Regarding claim 6, Masuda teaches vehicle lamp apparatus (FIG. 1, vehicle lamp 1 and FIG. 6, 100, and paragraph [0052], “a vehicle lamp”) with a rotating light source (FIG. 10 and FIG. 6, the light source unit 110), the vehicle lamp apparatus comprising: a light emitting diode (LED) portion  (FIG. 1, LED chip 12 and FIG. 6, the LED chip 112) having one or more LED elements (FIG. 1, 12a to 12d) configured to emit light toward an outside of the vehicle (paragraph [0039], “illuminate a road surface in a predetermined range ahead of the lamp” and paragraph [0052], “a vehicle lamp for road surface”); a controller (FIG. 1, CONTROLLER 30) connected to the one or more LED elements and configured to control a light generation amount of the one or more LED elements (paragraph [0038], “the respective LED chips 12 can be individually turned on and off, in response to a control signal from a controller 30”); a driver coupled to the LED portion and configured to rotate the LED portion (paragraph [0054], “The light source unit 110 is supported to a rotation mechanism (not shown) and can be 
Masuda further teaches the controller 30 is configured to receive signals from a lamp switch and the like (paragraph [0042]) but does not explicitly teaches a signal receiver which is connected to one or more sensors mounted in a vehicle and receives a signal from the one or more sensors; wherein the controller is configured to control the light generation amount of the one or more LED elements in a response to the received signal.
Hammok teaches a signal receiver (paragraph [0079], “receiver 44”) which is connected to one or more sensors (paragraph [0079], “sensor unit 10) mounted in a vehicle (FIG, 5, sensor 10 mounted in a vehicle) and receives a signal from the one or more sensors; wherein the controller is configured to control the light generation amount of the one or more LED elements in a response to the received signal (paragraph [0079], “receiver 44 comprises a processor with control logic that instructs the power o activate one or more light emitters, in this case an array of LEDs 45, when a signal is received from the transmitter 14a of the sensor unit 10”).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Masuda in view of Hammok to incorporate a sensor and receiver that a light that illuminates constantly or intermittently when the sensor unit is transmitting that signal to illuminate all receiver units (Hammok, paragraph [0074]).
Combination of Masuda and Hammok does not disclose the controller is configured to vary a number of revolutions of the LED portion according to the selected driving level.
Wilkinson teaches the controller is configured to vary a number of revolutions of the LED portion (FIG. 2 and paragraph [0025], “Rotating beacon 100 also includes a plurality of light emitting diodes 220”) according to the selected driving level (paragraph [0020], “The rate of rotation determines, among other things, the flash rate and flash duration of the beacon” and “The rate of rotation determines, among other things, the flash rate and flash duration of the beacon “shaft rotation may be set to produce a flash rate of 60-240 flashes per minute.  The rotation speed may also be configurable by an operator.  In an exemplary embodiment, shaft 140 rotates at 90 or 120 revolutions per minute”).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Masuda and Hammok in view of 

Regarding claim 7, Masuda As modified above further teaches the controller is configured to detect the number of revolutions of the LED portion and to control light generation amount of the one or more LED elements according to a variation of the number of revolutions of the LED portion (paragraph [0020], “haft rotation may be set to produce a flash rate of 60-240 flashes per minute.  The rotation speed may also be configurable by an operator.  In an exemplary embodiment, shaft 140 rotates at 90 or 120 revolutions per minute”).

Regarding claim 20, Masuda as modified above further teaches wherein the vehicle lamp apparatus is applied to a rear combination lamp (paragraph [0019], “a light emitting surface of the light source and a position at which the back focal point is arranged in front of or at the rear of the light emitting surface”, thus the vehicle lamp can be  a rear combination lamp”).


Allowable Subject Matter

 
Claims 5, 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 


Regarding Claim 5, prior art whether stand alone or in combination do not teach the limitation “wherein the controller is configured to detect a variation in angular velocity of the LED portion due to inertia generated according to a vehicle attitude and to vary an emission timing of the one or more LED elements according to the detected variation in angular velocity”. Limitations of claim 5 as a whole are not taught by prior art therefore claim 5 is objected to as being dependent upon a rejected base claim.

Regarding Claim 8, prior art whether stand alone or in combination do not teach the limitation “a position signal transmitter is provided on a side of the driver; a position signal receiver configured to detect the position signal transmitter is provided in the LED portion; when the position signal transmitter is detected, the position signal receiver transmits a detection signal to the controller; and the controller is configured to control the light generation amount of the one or more LED elements in a response to the detection signal”. Limitations of claim 8 as a whole are not taught by prior art therefore claim 8 is objected to as being dependent upon a rejected base claim.

Regarding Claim 9, prior art whether stand alone or in combination do not teach the limitation “the signal includes an angle with respect to a precedent vehicle and an outside image of the vehicle; the driving force generator receives a lamp auto switch operation signal, a high beam operation signal, and the number of revolutions of the driver in addition to the signal; the driving force generator selects an operation pattern among one or more stored operation patterns in a response to the received signal; the LED portion rotates with a predetermined number of revolutions according to the selected operation pattern; and the controller is configured to control light emission of the one or more LED elements to implement the selected operation pattern whenever the LED portion rotates once”. Limitations of claim 9 as a whole are not taught by prior art therefore claim 9 is objected to as being dependent upon a rejected base claim.

Claims 10-11 depend on claim 9, therefore, are also objected to as being dependent upon a rejected base claim.

Regarding Claim 12, prior art whether stand alone or in combination do not teach the limitation “the LED portion includes one or more rotating plates which are fixed to a rotation shaft protruding from the driver toward the outside of the vehicle and form an angle ranging from 0 to 180 degrees in a direction of the rotation shaft and in a direction of the outside of the vehicle”. Limitations of claim 12 as a whole are not taught by prior art therefore claim 12 is objected to as being dependent upon a rejected base claim.

Claims 13-18 depend on claim 12, therefore, are also objected to as being dependent upon a rejected base claim.

Regarding Claim 19, prior art whether stand alone or in combination do not teach the limitation “the controller flickers a predetermined number of the one or more LED elements provided in the LED portion according to a rotation angle of the LED portion and varies a dimming time, during which the flickering LED element among the one or more LED elements is turned off or on, according to a rotation speed of the LED portion; and the dimming time increases as a size of the flickering LED element is increased, as a position of the flickering LED element is closer to the rotation shaft protruding from the driver toward the outside of the vehicle, and as the rotation speed of the LED portion decrease”, Limitations of claim 19 as a whole are not taught by prior art therefore claim 19 is objected to as being dependent upon a rejected base claim

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844